Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 11/23/2021 has been entered.  Claims 2, 12-13 and 15-16 are amended.  Claims 2-16 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 14-15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, 12 and 19 of Patent No. 9,772,751 B2 in view of Hotelling et al. (hereinafter Hotelling), US 2006/0026521 A1.

Hotelling was disclosed in an IDS dated 9-8-2020.

Regarding Claims 2, 14-15 and 16, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of the ‘751 patent and Hotelling:

16/987,255 (Instant Application)
9,772,751 (Patent ‘751)
(Claim 2) An electronic device, comprising: 
a touch screen display; 
one or more processors; and 
memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for: 



displaying a first user interface comprising a group of items; 





detecting a gesture to select an item in the group; and 





in response to detecting the gesture, displaying a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item; 


wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display.  

a touch screen display;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

displaying a first user interface without concurrently displaying a second user interface that is distinct from the first user interface;
(Hotelling [0117])


detecting a gesture on the touch screen display to select the second user interface; and
(Hotelling [0117])



in response to detecting the gesture, displaying an animation of a transition from display of the first user interface to display of the second user interface,
(Hotelling [0118])


the animation comprising sliding a first element of the second user interface onto the display from a first side of the display while simultaneously sliding a second element of the second user interface that contacts the first element horizontally across the top of the first element, wherein the first element of the second user interface is distinct from the second element of the second user interface.

(Claim 12) The device of claim 10, including instructions for determining, prior to displaying the animation, that the portable multifunction device is not being held in close proximity to a user's ear or face.
(Claim 15) A computer-implemented method, comprising: 

at an electronic device with a touch screen display: 

displaying a first user interface comprising a group of items; 




detecting a gesture to select an item in the group; and 



in response to detecting the gesture, 

displaying a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item; 

wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display.  


at a portable multifunction device with a touch screen display:

displaying a first user interface without concurrently displaying a second user interface that is distinct from the first user interface;
(Hotelling [0117])

detecting a gesture on the touch screen display to select the second user interface; and (Hotelling [0117])


in response to detecting the gesture, 

displaying an animation of a transition from display of the first user interface to display of the second user interface, 
(Hotelling [0118])

the animation comprising sliding a first element of the second user interface onto the display from a first side of the display while simultaneously sliding a second element of the second user interface that contacts the first element horizontally across the top of the first element, wherein the first element of the second user interface is distinct from the second element of the second user interface.



displaying a first user interface comprising a group of items; 




detecting a gesture to select an item in the group; and 





in response to detecting the gesture, 


displaying a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item; 

wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display.   




display a first user interface without concurrently displaying a second user interface that is distinct from the first user interface; 
(Hotelling [0117])

detect a gesture on the touch screen display to select the second user interface; and
(Hotelling [0117])



in response to detecting the gesture, 


display an animation of a transition from display of the first user interface to display of the second user interface, 
(Hotelling [0118])

the animation comprising sliding a first element of the second user interface onto the display from a first side of the display while simultaneously sliding a second element of the second user interface that contacts the first element horizontally across the top of the first element, wherein the first element of the second user interface is distinct from the second element of the second user interface.


In the same field of endeavor, Hotelling teaches an electronic device ([0056] FIG. 1 computer system 50), comprising: a touch screen display ([0061] computer system 50 includes (comprising) input device 70 corresponding to a touch screen, [0062] input device 70 may be a touch screen…integrated with the display device 68 (a touch screen display)); displaying a first user interface comprising a group of items ([0117] The GUI operational method 600…where a page from a multitude of pages is displayed in a GUI…the pages may be associated with an electronic book…a predetermined region over the page is detected.  The predetermined region…correspond to the area where the page number is displayed…The direction of the translation indicates whether to go to the next page or previous page in the list of pages…if the finger is swiped right to left, then a page back signal is generated, and if the finger is swiped left to right, then a page up signal is generated; thus – displaying a GUI page (displaying a first user interface) with a page number predetermined region ; detecting a gesture to select an item in the group ([0117] The GUI operational method 600…where a page from a multitude of pages is displayed in a GUI…the pages may be associated with an electronic book…a predetermined region over the page is detected.  The predetermined region…correspond to the area where the page number is displayed…The direction of the translation indicates whether to go to the next page or previous page in the list of pages…if the finger is swiped right to left, then a page back signal is generated, and if the finger is swiped left to right, then a page up signal is generated; thus – the displayed page number area detects finger swipe translation (detecting a gesture) to go to the next page or previous page (to select an item) in the list of pages (in the group)); displaying a transition from display of the first user interface to display of a second user interface corresponding to the selected item ([0118] FIG. 21A which is a close up of a user holding the tablet PC 512, the user swipes their finger over the page number in a direction to the left of the page 630.  As shown in FIG. 21B, the tablet PC 512 recognizes the swipe and the direction of the swipe in the area of the page number and therefore the tablet PC 512 displays the next page in a group of pages; thus – in response to the tablet PC 512 recognizing the finger swipe and direction over the displayed page number 1 in FIG. 21A, the tablet PC 512 changes from (a transition from) displaying (displaying) GUI of page number 1 (the first user interface) to displaying page number 2 (to display of a second user interface) shown in FIG. 21B wherein page number 2 corresponds to the gesture selected next page (corresponding to the selected item) that is displayed on the tablet PC screen that received user’s finger swipe).


Claims 2-5 and 12-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 12-13, 23-24, 26 and 30 of Patent No. 10,761,691 B2 in view of Kawahara et al. (hereinafter Kawahara), US 2006/0026521 A1.

Kawahara was disclosed in an IDS dated 9-8-2020.

Regarding Claims 2-5 and 12-16, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of the ‘691 patent and Kawahara:
16/987,255 (Instant Application)
10,761,691 (Patent ‘691)

a touch screen display; 
one or more processors; and 
memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for: 


displaying a first user interface comprising a group of items; 




detecting a gesture to select an item in the group; and 












in response to detecting the gesture, 



displaying a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item; 


wherein the first animation comprises sliding the second user interface onto  from a first side of the touch screen display.  






















(Claim 4) The electronic device of claim 2, wherein the first animation further comprises sliding the first user interface off of a second side of the touch screen display.  

(Claim 5) The electronic device of claim 4, wherein the second side is opposite to the first side.  

a touch screen display;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:



displaying a home menu comprising a plurality of application launch icons;

while displaying the home menu comprising the plurality of application launch icons, 
detecting activation of a respective application launch icon of the plurality of application launch icons, wherein the respective application launch icon includes first visual content that corresponds to the respective application launch icon; and

(Claim 24) The portable multifunction device of claim 23, wherein detecting activation of any respective application launch icon comprises detecting a finger gesture on the respective application launch icon.
(Claim 23) in response to detecting the activation of the respective application launch icon, 

displaying a first animation of a transition from display of the home menu to display of an application that corresponds to the respective application launch icon, 

wherein the first animation comprises:
expanding an image that is representative of the application, wherein the image includes second visual content that corresponds to the application, wherein the second visual content includes content that is different from the first visual content; and while expanding the image that is representative of the application, moving at least some of the plurality of application launch icons on the touch screen display while gradually fading out at least some of the plurality of application launch icons in the home menu and while a first application launch icon of the at least some of the plurality of application launch icons and a second application launch icon of the at least some of the plurality of application launch icons continue to be displayed on the touch screen display. (Kawahara 6:10-31 FIG. 9C)


(Kawahara 6:10-31 FIG. 9C)





(Kawahara 6:10-31 FIG. 9C)

(Claim 24) The portable multifunction device of claim 23, wherein detecting activation of any respective application launch icon comprises detecting a finger gesture on the respective application launch icon.
(Claim 12) The electronic device of claim 2, the one or more programs further including instructions for: 




detecting a finishing gesture on an icon in the second user interface; and 

in response to detecting the finishing gesture, 

displaying a second animation of a transition from display of the second user interface to display of the first user interface, 

wherein the second animation comprises sliding the first user interface onto the touch screen display.


(Claim 13) The electronic device of claim 12, wherein the second animation comprises sliding the first user interface onto the touch screen display from a second side opposite to the first side.  
(Claim 23) A portable multifunction device, comprising:
a touch screen display;
(Claim 26) The portable multifunction device of claim 23, the one or more programs including instructions for:

detecting a finishing gesture; and


in response to detecting the finishing gesture, 

displaying a second animation of a transition from display of the application to display of the home menu, 


the second animation comprising shrinking the image that is representative of the application. (Kawahara 6:10-31 FIG. 9C)


(Kawahara 6:10-31 FIG. 9C)

(Claim 30) The portable multifunction device of claim 23, the one or more programs including instructions for:
determining, prior to displaying the first animation, that the portable multifunction device is not being held in close proximity to a user's ear or face.
(Claim 15) A computer-implemented method, comprising: 

at an electronic device with a touch screen display: 

displaying a first user interface comprising a group of items; 




detecting a gesture to select an item in the group; and 












in response to detecting the gesture, 




wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display.  


at a portable multifunction device with a touch screen display:

displaying a home menu comprising a plurality of application launch icons;

while displaying the home menu comprising the plurality of application launch icons, 
detecting activation of a respective application launch icon of the plurality of application launch icons, wherein the respective application launch icon includes first visual content that corresponds to the respective application launch icon; and

(Claim 2) The computer-implemented method of claim 1, wherein detecting activation of any respective application launch icon comprises detecting a finger gesture on the respective application launch icon.
(Claim 1) in response to detecting the activation of the respective application launch icon, 


wherein the first animation comprises:
expanding an image that is representative of the application, wherein the image includes second visual content that corresponds to the application, wherein the second visual content includes content that is different from the first visual content; and while expanding the image that is representative of the application, moving at least some of the plurality of application launch icons on the touch screen display while gradually fading out at least some of the plurality of application launch icons in the home menu and while a first application launch icon of the at least some of the plurality of application launch icons and a second application launch icon of the at least some of the plurality of application launch icons continue to be displayed on the touch screen display. (Kawahara 6:10-31 FIG. 9C)



displaying a first user interface comprising a group of items; 




detecting a gesture to select an item in the group; and 












in response to detecting the gesture, 


displaying a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item; 


wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display.   
(Claim 12) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a portable multifunction device with a touch screen display, the one or more programs including instructions for:


displaying a home menu comprising a plurality of application launch icons;

while displaying the home menu comprising the plurality of application launch icons, 
detecting activation of a respective application launch icon of the plurality of application launch icons, wherein the respective application launch icon includes first visual content that corresponds to the respective application launch icon; and

(Claim 13) The non-transitory computer-readable storage medium of claim 12, wherein detecting activation of any respective application launch icon comprises detecting a finger gesture on the respective application launch icon.
(Claim 12) in response to detecting the activation of the respective application launch icon, 
displaying a first animation of a transition from display of the home menu to display of an application that corresponds to the respective application launch icon, 

wherein the first animation comprises:
expanding an image that is representative of the application, wherein the image includes second visual content that corresponds to the application, wherein the second visual content includes content that is different from the first visual content; and
while expanding the image that is representative of the application, moving at least some of the plurality of application launch icons on the touch screen display while gradually fading out at least some of the plurality of application launch icons in the home menu and while a first application launch icon of the at least some of the plurality of application launch icons and a second application launch icon of the at least some of the plurality of application launch icons continue to be displayed on the touch screen display. (Kawahara 6:10-31 FIG. 9C)


In the same field of endeavor, Kawahara teaches an electronic device (4:2-3 FIG. 1 mobile device 100); animation comprises sliding the second user interface onto the display from a first side of the display (5:50-63 FIG. 7A illustrates a mechanism for displaying sets of icons or applications using a book metaphor.  A currently running application 704 or a set of icons are presented on the display to resemble the pages of a book…hierarchical sets of icons can be portrayed as pages that flip back and forth using three-dimensional graphics techniques…Graphical transitions between applications…can be animated to mirror the familiar action of turning pages in a book or adding a new page to the book when a new application is launched, thus keeping the user aware of application status and system context, 6:10-31 Smoothly transitioning between multiple applications on a device with a small screen is a challenge.  Operations such as opening a new application without completely ; animation further comprises sliding the first user interface off of a second side of the display; wherein the second side is the opposite to the first side; sliding the first user interface onto the display; wherein sliding the first user interface onto the display from a second side opposite to the first side (5:50-63 FIG. 7A illustrates a mechanism for displaying sets of icons or applications using a book metaphor.  A currently running application 704 or a set of icons are presented on the display to resemble the pages of a book…hierarchical sets of icons can be portrayed as pages that flip back and forth using three-dimensional graphics techniques…Graphical transitions between applications…can be animated to mirror the familiar action of turning pages in a book or adding a new page to the book when a new application is launched, thus keeping the user aware of application status and system context, 6:10-31 Smoothly transitioning between multiple applications on a device with a small screen is a challenge.  Operations such as opening a new application without completely .
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of sliding the second user interface onto the display from a first side of the display; animation further comprises sliding the first user interface off of a second side of the display; wherein the second side is the opposite to the first side; sliding the first user interface onto the display; wherein sliding the first user interface onto the display from a second side opposite to  as suggested by Kawahara.  Doing so would be desirable to improve user-interface paradigms using three-dimensional accelerators that provide significant improvements in graphics rendering capabilities on mobile and small device (Kawahara 1:44-55) and providing visual feedback to executed actions in order to provide a smooth context switch between a set of actions (Kawahara 2:6-8).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-5, 7, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling et al. (hereinafter Hotelling), US 2006/0026521 A1, in view of Kawahara et al. (hereinafter Kawahara), US 7,487,467 B1.

Hotelling was disclosed in an IDS dated 9-8-2020.
Kawahara was disclosed in an IDS dated 9-8-2020.

Regarding independent claim 2, Hotelling teaches an electronic device ([0056] FIG. 1 computer system 50), comprising: a touch screen display ([0061] computer system 50 includes (comprising) input device 70 corresponding to a touch screen, [0062] input device 70 may be a touch screen…integrated with the display device 68 (a touch screen display)); one or more processors ([0057] computer system 50 shown in FIG. 1 includes a processor 56 (one or more processors)); and memory storing one or more programs ([0058] Memory block 58 (and memory) generally provides a place to store computer code (storing one or more programs) and data that are used by the computer system 50), wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for ([0058] processor 56 (the one or more processors) together with an operating system operates to execute computer code (wherein the one or more programs are configured to be executed by), [0064] processor 56 executes instructions, e.g. computer code, to carry out operations associated with gestures (the one or more programs including instructions for)): displaying a first user interface comprising a group of items ([0117] The GUI operational method 600…where a page from a ; detecting a gesture to select an item in the group ([0117] The GUI operational method 600…where a page from a multitude of pages is displayed in a GUI…the pages may be associated with an electronic book…a predetermined region over the page is detected.  The predetermined region…correspond to the area where the page number is displayed…The direction of the translation indicates whether to go to the next page or previous page in the list of pages, [0118] As shown in FIG. 21A…the user swipes their finger over the page number in a direction to the left of the page 630.  As shown in FIG. 21B…tablet PC 512 displays the next page in a group of pages; this suggests that the displayed current page number area detects a left swipe translation (detecting a gesture) to go to the next page which also has a page number display area (to select an item) in the list of pages each with their own page number display area (in the group)); and in response to detecting the gesture, displaying a transition from display of the first user interface to display of a second user interface corresponding to the selected item onto the touch screen display ([0118] FIG. 21A which is a close up of a user holding the tablet PC 512, the user swipes their finger over the page number in a direction to the left of the page 630.  As shown in FIG. 21B, the tablet PC 512 recognizes the swipe and the direction of the swipe in the area of the page number and therefore the tablet PC 512 displays the next page in a group of pages; this suggests in response (and in response) to the tablet PC 512 recognizing (detecting) the finger swipe in left direction over the displayed page number 1 (the gesture) in FIG. 21A, the tablet PC 512 changes from (a transition from) displaying (displaying) of GUI of page number 1 (the first user interface) to displaying GUI of page number 2 (to display of a second user interface) shown in FIG. 21B wherein page number 2 is displayed in the page number area (corresponding to the selected item) that is displayed on the tablet PC screen (onto the touch screen display) that received user’s finger swipe).
Hotelling does not expressly teach displaying a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item; wherein the first animation comprises sliding the second user interface onto the display from a first side of the display.
However, Kawahara teaches displaying a first animation of a transition from display of first user interface to display of a second user interface corresponding to selected item; wherein the first animation comprises sliding the second user interface onto a display from a first side of the display (5:50-63 FIG. 7A illustrates a mechanism for displaying sets of icons or applications using a book metaphor.  A currently running application 704 or a set of icons are presented on the display to resemble the pages of a book…hierarchical sets of icons can be portrayed as pages that flip back and forth 
Because Hotelling and Kawahara address the same issue of a user interface presenting a book metaphor displaying different pages on a screen of a mobile electronic device, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of displaying a first animation of a transition from display of first user interface to display of a second user interface corresponding to selected item; wherein the first animation comprises sliding the second user interface onto a display from a first side of the display as suggested by Kawahara into Hotelling’s electronic device, with a reasonable expectation of success, such that Hotelling tablet’s transition in response detecting a finger gesture to transition page number 1 displayed to the touch screen display of page number 2 is modified wherein the transition is displayed with a three-dimensional graphics technique that shifts the initially displayed screen page off to one side while shifting the selected screen page onto the screen from another side to display the selected screen page in full size after the transition completes, as suggested by Kawahara, wherein the displayed screen pages are the pages of the electronic book that each contain a displayed page number predetermined area that accepts finger swipe gesture as taught by Hotelling, to teach and in response to detecting the gesture, displaying a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item; wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display.  This modification would have 

Regarding dependent claim 3, Hotelling, in view of Kawahara, teach the electronic device of claim 2, wherein detecting the gesture to select the item comprises detecting a finger gesture on the item (see Hotelling [0118] FIGS. 21A-21E illustrates a page turning sequence using the GUI operation method 600…As shown in FIG. 21A, which is a close up of user holding the tablet PC, the user swipes their finger over the page number in a direction to the left of the page 630.  As shown in FIG. 21B, the table PC recognizes the swipe and direction of the swipe in the area of the page number and therefore the table PC displays the next page in a group of pages; thus – the tablet PC detects the finger swipe over the page number area (comprises detecting a finger gesture) to select the next page (wherein detecting the gesture to select the item) on the page number area that is also present with the finger on the next page (on the item), e.g. page number 2, displayed as shown in FIG. 21B).  

Regarding dependent claim 4, Hotelling, in view of Kawahara, teach the electronic device of claim 2, wherein the first animation further comprises sliding the first user interface off of a second side of the touch screen display (see Hotelling [0061] computer system 50 includes input device 70 corresponding to a touch   

Regarding dependent claim 5, Hotelling, in view of Kawahara, teach the electronic device of claim 4, wherein the second side is opposite to the first side (see Kawahara 6:10-31 and FIG. 9C displaying a transition of a first page screen to a second page screen displayed with a three-dimensional graphics technique for smoothly transitioning between display screens of applications implemented in a book metaphor user interface such that a first screen page, e.g. displayed by running Application A, is shifted off one side (wherein the second side) of the screen, e.g. left 

Regarding dependent claim 7, Hotelling, in view of Kawahara, teach the electronic device of claim 2, wherein the group of items comprises a list of items (see Hotelling [0117] The GUI operational method 600…where a page from a multitude of pages (wherein the group of items) is displayed in a GUI…the pages may be associated with an electronic book…a predetermined region over the page is detected.  The predetermined region…correspond to the area where the page number is displayed…The direction of the translation indicates whether to go to the next page or previous page in the list of pages (comprises a list of items)…if the finger is swiped right to left, then a page back signal is generated, and if the finger is swiped left to right, then a page up signal is generated).

Regarding independent claim 15, claim 15 is a computer-implemented method claim that is substantially the same as the electronic device of claim 2, thus claim 15 is rejected for the same reason as claim 2.  In addition, Hotelling teaches a computer-implemented method ([0117] FIG. 20 GUI operational method 600).  

Regarding independent claim 16, claim 16 is a non-transitory computer-readable storage medium claim that is substantially the same as the electronic device of claim 2, thus claim 15 is rejected for the same reason as claim 2.  In addition, Hotelling teaches a non-transitory computer-readable storage medium storing one or more programs ([0058] Memory block 58 (a non-transitory computer-readable storage medium) generally provides a place to store computer code (storing one or more programs) and data that are used by the computer system 50) that are executable by one or more processors of an electronic device with a touch screen display, the one or more programs including instructions for ([0058] processor 56 (one or more processors of) together with an operating system operates to execute computer code (that are executable by), [0061] computer system 50 (an electronic device) includes input device 70 corresponding to a touch screen, [0062] input device 70 may be a touch screen…integrated with the display device 68 (with a touch screen display), [0064] processor 56 executes instructions, e.g. computer code, to carry out operations associated with gestures (the one or more programs including instructions for)).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view of Kawahara, as applied in the rejection of Claim 2, and further in view of Card et al. (hereinafter Card), US 2002/0113802 A1.

Regarding dependent claim 6, Hotelling, in view of Kawahara, teach the electronic device of claim 2, wherein: the first animation comprises sliding the selected item onto the touch screen display (the combination of Hotelling and Kawahara suggested that Hotelling’s touch screen displayed electronic device transition between a first displayed and second displayed page is represented by the graphical transition (wherein the first animation comprises) of a first displayed page screen .  
Hotelling and Kawahara do not expressly teach the group of items includes titles of the items; and the first animation comprises sliding a header including the title of the selected item.
However, Card teaches group of items includes titles of the items ([0073] exemplary large page book 400 having both pages (group of items) open to view…the title (includes titles of the items) and images of page); and first animation comprises sliding a header including the title of selected item ([0067] The slide-out process is carried out by a user by…selecting a page 210 and dragging it out of the book.  The process can be shown…by animating an action such as a page being slid-out, [0073] by showing the slide-out page in a smaller format 420 FIG. 4B…In this format the title and images of the page will be readable; thus – this suggests that the slide-out animation (and first animation comprises sliding) of a page will include the title of the page (a header including the title) that is the page selected by the user (selected item) for the slide-out process).
Because Hotelling, in view of Kawahara, and Card address the same issue of user interface implementing a book metaphor involving animation, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of group of items includes titles of the items; and first animation comprises sliding a header including the title of selected item as suggested wherein: the group of items includes titles of the items; and the first animation comprises sliding a header including the title of the selected item onto the touch screen display.  This modification would have been motivated by the desire to improve the ability of users to interact with electronic documents (Card [0018]).  

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view of Kawahara, as applied in the rejection of Claim 7, and further in view of Flynt et al. (hereinafter Flynt), US 2007/0067738 A1.

Flynt was disclosed in an IDS dated 9-8-2020.  

Regarding dependent claim 8, Hotelling, in view of Kawahara, teach all the elements of claim 7.
Hotelling and Kawahara do not expressly teach wherein the list of items includes list entries identifying received messages.  
However, Flynt teaches wherein list of items includes list entries identifying received messages ([0064] The Recent Messages item group 804 (wherein list of items) can be a consolidated inbox list (includes list entries) of all incoming communication 
Because Hotelling, in view of Kawahara, and Flynt address the same issue of user interfaces comprising list of items displayed on a mobile device, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings wherein list of items includes list entries identifying received messages as suggested by Flynt into Hotelling and Kawahara’s electronic device, with a reasonable expectation of success, such the list of items on the user interface is modified to include list entries providing user with various new mail messages and requests, as suggested by Flynt, to teach wherein the list of items includes list entries identifying received messages.  This modification would have been motivated by the desire to provide additional functionality for the user of the mobile device (Flynt [0003]) with customizable set of lists defined to allow user to quickly access relevant content such as commonly used data or tasks to increase usability of the mobile device (Flynt [0007]).
 
Regarding dependent claim 9, Hotelling, in view of Kawahara, teach all the elements of claim 7.
Hotelling and Kawahara do not expressly teach wherein list of items includes list entries identifying events in a calendar application.  
 ([0035] Content on the mobile device include calendar items, [0061] The Today item group 800 can be a glance-able, extensible list of relevant information about the user’s schedule for a given day, [0075] The today item group can be automatically updated to include meetings added to the calendar for the current day as well as any other events or information specifically associated with the current day; thus – this suggests that the Today item group 800 is an extensible list (wherein list of items includes) including calendar items (list entries) automatically updated to include meetings (identifying events) added to the calendar (in a calendar application) as well as any other events or information specifically associated with the current day).
Because Hotelling, in view of Kawahara, and Flynt address the same issue of user interfaces comprising list of items displayed on a mobile device, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings wherein list of items includes list entries identifying events in a calendar application as suggested by Flynt into Hotelling and Kawahara’s electronic device, with a reasonable expectation of success, such the list of items on the user interface is modified to include an extensible list automatically updated to include calendar items such as meeting added to the calendar associated with the current day, as suggested by Flynt, to teach wherein the list of items includes list entries identifying events in a calendar application.  This modification would have been motivated by the desire to provide additional functionality for the user of the mobile device (Flynt [0003]) with customizable set of lists defined to allow user to quickly 

Regarding dependent claim 10, Hotelling, in view of Kawahara, teach all the elements of claim 7.
Hotelling and Kawahara do not expressly teach wherein the list of items includes list entries identifying photo albums.  
However, Flynt teaches wherein list of items includes list entries identifying photo albums ([0068] The Recent Photographs item group 808 can include a list of the most recently acquired and/or viewed pictures.  The item group can be rendered…as illustrated in FIG. 6…Items can be sorted by categories…or any other metadata associated with the items; thus – the Recent Photographs item group shows a listing of pictures (wherein the list of items) which are grouped by groups of pictures by category (includes list entries identifying photo albums wherein group of picture by a category suggests a photo album) or metadata as shown in FIG. 6).
Because Hotelling, in view of Kawahara, and Flynt address the same issue of user interfaces comprising list of items displayed on a mobile device, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings wherein list of items includes list entries identifying photo albums as suggested by Flynt into Hotelling and Kawahara’s electronic device, with a reasonable expectation of success, such the list of items on the user interface is modified to include listing of pictures arranged and displayed in category or metadata groups, as suggested by Flynt, to teach wherein the list of items includes list entries identifying photo albums.  This modification would have been motivated by the desire to provide additional functionality for the user of the mobile device (Flynt [0003]) with customizable set of lists defined to allow user to quickly access relevant content such as commonly used data or tasks to increase usability of the mobile device (Flynt [0007]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view of Kawahara, as applied in the rejection of Claim 2, and further in view of Weber et al. (hereinafter Weber), US 2007/0204218 A1.
	
Weber was disclosed in an IDS dated 9-8-2020.

Regarding dependent claim 11, Hotelling, in view of Kawahara, teach all the elements of claim 2.
Hotelling and Kawahara do not expressly teach wherein the group of items is displayed on a map.  
However, Weber teaches wherein group of items is displayed on a map ([0034] FIG. 6 screen 602 is enlarged picture shown by the mobile device 604…In this example, the four friends me 606, Jon 608, Ed 610, and Sam 612 have put their respective locations 614, 616, 618 and 620 (wherein the group of items) on this private map (is displayed on a map)).
Because Hotelling, in view of Kawahara, and Weber address the same issue of user interface comprising group of items to be displayed on a mobile device, accordingly, it would have been obvious to one of ordinary skill in the art at the time the wherein the group of items is displayed on a map.  This modification would have been motivated by the desire to address the need for a method and system to keep the locations of members in a user-defined group and communicating via a map (Weber [0006]).

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view of Kawahara, as applied in the rejection of Claim 2, and further in view of Dow et al. (hereinafter Dow), US 6,469,689 B1.

Regarding dependent claim 12, Hotelling, in view of Kawahara, teach the electronic device of claim 2, the one or more programs further including instructions for (see Hotelling [0064] processor 56 executes instructions, e.g. computer code, to carry out operations associated with gestures (the one or more programs including instructions for)): displaying a second transition from display of the second user interface to display of the first user interface onto the touch screen display (see Hotelling [0061] computer system 50 includes input device 70 corresponding to a touch screen, [0062] input device 70 may be a touch screen…integrated with the display device 68, [0118] As shown in FIG. 21C, the user swipes their finger 576 over the page number in a direction to the right of the page 630.  .
Hotelling and Kawahara do not expressly teach detecting a finishing gesture on an icon in the second user interface; and in response to detecting the finishing gesture, displaying a second animation of a transition, wherein the second animation comprises sliding the first user interface onto the display.  
However, Dow teaches detecting a finishing gesture on an icon in second user interface (8:47-49 the page attachment feature are exercised through tools button 38, which displays menu FIG. 4A, 9:34-35 the attach option will be highlighted on the tools menu as shown in FIG. 4A, 9:57-59 page attachment is confirmed through invocation…the page attachment process will continue upon user confirmation; thus – page attachment process is confirmed (detecting a finishing gesture) by user confirmation of attach option highlighted (on an icon) and displayed on the tools menu (in second user interface)); and in response to detecting the finishing gesture, displaying a second animation of a transition (9:33-35 if a prior page or group exists, the attach option will be highlighted on the tools menu as shown in FIG. 4A, 9:57-59 page attachment is confirmed through invocation, 10:5-15 the attachment animation…in which the previous page or group of pages is shown to slide onto the screen to , wherein the second animation comprises sliding first user interface onto the display (10:5-15 the attachment animation (wherein the second animation)…in which the previous page or group of pages is shown to slide onto the screen (comprises sliding first user interface onto the display) to substantially overlap the present page or groups of pages).
Because Hotelling, in view of Kawahara, and Dow address the same issue of an electronic device with a user interface displaying pages and transition animations, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of detecting a finishing gesture on an icon in second user interface; and in response to detecting the finishing gesture, displaying a second animation of a transition, wherein the second animation comprises sliding first user interface onto the display as suggested by Dow into Hotelling and Kawahara’s electronic device, with a reasonable expectation of success, such that Hotelling and Kawahara’s tablet display of a second page interface can be modified to include a menu option that when confirmed by the user will initiate an animation of sliding previous page onto the screen, as suggested by Dow, wherein the animation would serve to transition to the previous page screen of the electronic book as taught by Hotelling, to teach detecting a finishing gesture on an icon in the second user interface; and in response to detecting the finishing gesture, displaying a second animation of a transition from display of the second user interface to display of the first user interface, wherein the second animation comprises sliding the first user interface onto the touch screen display.  This modification would have been motivated by the desire to provide a portable, hand-held image capturing device that allows users to process or manipulate captured images in the device with a GUI to assist users in operating the device (Dow 2:43-51).
  
Regarding dependent claim 13, Hotelling, in view of Kawahara and Dow, teach the electronic device of claim 12, wherein the second animation comprises sliding the first user interface onto the touch screen display from a second side opposite to the first side (the combination of Hotelling, Kawahara and Dow suggests that the second animation of sliding (wherein the second animation comprises) previous page onto the display, as suggested by Dow 10:5-15, modified Hotelling and Kawahara’s electronic device with the touch screen displaying a transition of the second user interface page to the previous first user interface page (the first user interface), as taught by Hotelling [0118], transition animation sliding the activated interface, e.g. previous page, onto the screen from one side (from a second side) while sliding current interface, current page, off the screen on the opposite side (opposite the first side), as suggested by Kawahara 6:10-28 FIG. 9C).  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view of Kawahara, as applied in the rejection of Claim 2, and further in view of Kim, US 2005/0057548 A1.



Regarding dependent claim 14, Hotelling, in view of Kawahara, teach all the elements of claim 2.
Hotelling and Kawahara do not expressly teach the one or more programs further including instructions for: determining, prior to displaying the first animation, that the electronic device is not being held in close proximity to a user's ear or face.  
However, Kim teaches one or more programs further including instructions for ([0055] sensing unit 5 and a method of analyzing a shape of a contact surface using a CCD camera, [0052] processor 20 receives signal from the sensing unit 5 indicating that physical contact was detected; thus – this suggests processor 20 upon receiving signal from sensing unit 5 can execute instructions for (one or more programs further including instructions for) a method of analyzing a shape of a contact surface): determining, prior to displaying the first animation, that the electronic device is not being held in close proximity to a user’s ear or face ([0051] sensing unit 5 may be located within or near the speaker 6 of the device 1 such that physical contact with the face of the user 7 is detected when the device is used for telephonic communication but no physical contact is detected when the device is being used for functions that enable the user to view the display 4, [0052] The processor 20 receives a signal from the sensing unit 5 indicating that physical contact was detected.  The processor then generates the control signal to the power controller 30 to cut off power to the display 4; thus – processor determines not to cut off power to the display (equivalent to determining prior to displaying the first 
Because Hotelling, in view of Kawahara, and Kim address the same issue of a mobile device held by a user, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of the one or more programs further including instructions for: determining, prior to displaying the first animation, that the electronic device is not being held in close proximity to a user's ear or face as suggested by Kim into Hotelling and Kawahara’s electronic device, with a reasonable expectation of success, such that Hotelling and Kawahara’s device is further modified to incorporate a sensing unit that provides the device’s processor with signals that the processor can determine whether to cut off power to the display if there is physical contact with the face or ear of the user or to supply power to the display that enable the user to view the display if no contact with user’s face is sensed, as suggested by Kim, to teach the one or more programs further including instructions for: determining, prior to displaying the first animation, that the electronic device is not being held in close proximity to a user's ear or face.  This modification would have been motivated by the desire to advantageously reducing power consumption of the display of a mobile device when the user cannot view the display (Kim [0014]).  



Response to Arguments
Applicant’s amendment and remarks filed 11/23/2021 traversing the prior Specification and Claim Objections are persuasive and thus the Specification and Claim Objections rejections set forth in the Office Action dated 7/23/2021 are hereby withdrawn.

Applicant’s arguments filed 11/23/2021 traversing the nonstatutory obviousness-type double patenting rejections set forth in the Office Action dated 7/23/2021 have been fully considered but they are not persuasive.  Applicant argues (1) that Office Action fails to provide a valid rationale for combining the references and (2) for at least the reasons discussed with reference to the rejections under 35 U.S.C. 103, Hotelling and Kawahara fail to disclose the recited claim features and thus the nonstatutory obviousness-type double patenting rejections should be withdraw.  Examiner respectfully disagrees.  As to points (1) and (2), the nonstatutory obviousness-type double patenting rejections as set forth above provides valid rationale and disclose the recited claim features as detailed in the Double Patenting rejections and further detailed in the 35 U.S.C. 103 rejections set forth above.

Applicant’s arguments filed 11/23/2021 traversing the 35 U.S.C. 103 rejections for claims 2-16 have been fully considered but they are not persuasive.

Regarding the rejections of independent claims 2 made under 35 U.S.C. 103 as being unpatentable over Hotelling, in view of Kawahara, Applicant alleges that Hotelling 
(1) Hotelling fails to disclose the claimed “displaying a first user interface comprising a group of items” because only one page is displayed at any given time thus does not disclose display a “group of items”.
(2) Hotelling’s disclosure of a swipe right or a swipe left on the page number of the page does not disclose “select an item in the group” as the claim requires detecting a gesture that selects one displayed item from a group of displayed items and it is unclear what item is being “selected”.
(3) Examiner’s mapping of is inconsistent and fails to clearly demonstrate how Hotelling discloses “transitioning from display of the first user interface to display of the second user interface corresponding to the selected item”, Examiner fails to identify what “groups of items” is displayed within a page, and Examiner fails to what “item” within a page is being selected by a user gesture.
Examiner respectfully disagrees.
As to point (1) Hotelling, in view of Kawahara, does teach or suggest “displaying a first user interface comprising a group of items” in that Hoteling discloses a GUI for displaying multitude of pages associated with an electronic book ([0117]) wherein a current GUI displayed page is construed as “displaying a first user interface” and within the GUI displayed page contains the presence of an object in a predetermined area that 
As to point (2) Hotelling, in view of Kawahara, does teach or suggest “select an item in the group” in that Hotelling disclosure of a swipe gesture left that results in the selection of a next page ([118]) also suggests that the next page would have another page number display area displaying the page number of the next page which is construed to be “an item in the group”.  Further, as noted in the response to point (1), the claim limitations do not require that all items of the group of items be must be displayed on the first user interface thus Applicant’s argument that the claim requires detecting a gesture that selects one displayed item from a group of displayed items is misplaced and incorrect.
As to point (3) Hotelling, in view of Kawahara, does teach or suggest “transitioning from display of the first user interface to display of the second user 
Thus, Hotelling, in view of Kawahara, is considered to teach or suggest displaying a first user interface comprising a group of items; detecting a gesture to select an item in the group; in response to detecting the gesture, displaying a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item” as recited in amended claim 2 and consequently the rejection of claim 2 is maintained as further detailed in the Claim Rejections set forth above.

Regarding the rejections of independent claims 15 and 16, Applicant alleges in section B of remarks page 10 that because claims 15 and 16 recite subject matter similar to that of claim 2, claims 15 and 16 are allowable for at least similar reasons provided within the Applicant’s remarks with respect to claim 2.  Examiner respectfully disagrees.  Because Hotelling, in view of Kawahara, teaches or suggest claim 2, the rejections of claims 15 and 16 are also maintained as further detailed in the Claim Rejections set forth above.

Regarding the rejections of dependent claims 3-14, Applicant alleges in section C of remarks page 11 that dependent claims 3-14 should be allowable for at least the reason that they depend from allowable independent claim 2.  Examiner respectfully disagrees.  Because Hotelling, in view of Kawahara, teaches or suggest claim 2, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143    
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143